Exhibit 10.32 AWARD TERMS OF OPTIONS GRANTED UNDER [THE CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN] [THE CHEMOURS COMPANY 2] FOR GRANTEES LOCATED OUTSIDE THE U.S. Introduction You have been granted stock options under [The Chemours Company Equity and Incentive Plan] [The Chemours Company 2017 Equity and Incentive Plan] (“Plan”), subject to the following Award Terms.This grant is also subject to the terms of the Plan, which is hereby incorporated by reference.However, to the extent that an Award Term conflicts with the Plan, the Plan shall govern.Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in these Award Terms, including any appendices to these Award Terms (hereinafter, collectively referred to as the “Agreement”).A copy of the Plan, and other Plan-related materials, such as the Plan prospectus, are available at: www.benefits.ml.com. Grant Award Acceptance You must expressly accept the terms and conditions of your Award as set forth in this Agreement.To accept, log on to Merrill Lynch Benefits OnLine at www.benefits.ml.com, select Equity Plan > Grant Information > Pending Acceptance.Award recipients in Belgium should contact the local Shares Coordinator for information on award acceptance.
